Hinman, J. (dissenting):
I concur in the holding that proof of mailing the claim though inclosed in a wrapper addressed to the State Industrial Commission or Board at its address and duly stamped is not sufficient proof that the claim is filed.
I cannot, however, concur in the conclusion that the insurance carrier alone is not empowered to take the objection to the failure to file the claim within one year.
Section 28 of the Workmen’s Compensation Law (as amd. by Laws of 1918, chap. 634) provides that the right to claim compensation shall be barred unless within one year after the accident or death resulting therefrom a claim for compensation shall be filed with the Commission, “ but the employer and insurance carrier shall be deemed to have waived the bar of the statute unless *539the objection to the failure to file the claim within one year is raised before the Commission [now Board] on the hearing of a claim for compensation filed by the injured employee, or his or her dependents.” The statute does not say unless the objection is raised by them (the employer and insurance carrier), but the language is “ unless the objection * * * is raised.” Can we say that the objection has not been raised when concededly the insurance carrier has raised it on the hearing? The objection runs to the jurisdiction of the Commission or Board to entertain the claim. If the objection has been raised the Commission or Board lacks the jurisdiction of the employer (Workmen’s Compensation Law, § 54, subd. 2, as amd. by Laws of 1916, chap. 622) to which Mr. Justice Van Kirk refers as conferring jurisdiction upon the insurance carrier. If I am correct in this analysis the Commission or Board has never had jurisdiction of the employer in this case notwithstanding his failure to raise the objection himself, and his failure to appeal from the award cannot confer jurisdiction to sustain the same. The argument of Mr. Justice Van Kirk, in applying the provision of section 54, subdivision 2, that “ jurisdiction of the employer shall * * * be jurisdiction of the insurance carrier,” presupposes jurisdiction of the employer which is lacking in view of the fact that timely objection was raised.
It follows that the award should be reversed and the claim dismissed, with costs against the State Industrial Board.
Kilby, J., concurs.
Award affirmed, with costs in favor of the State Industrial Board.